           Case 1:20-cv-00265-LGS Document 27 Filed 02/02/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
QUENTIN STARKES,                                              :
                                             Plaintiffs,      :   20 Civ. 265 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
UNITED STATES OF AMERICA,                                     :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

         WHEREAS, pursuant to the Court’s November 23, 2020, Order (Dkt. No. 22), Mr.

Starkes filed an amended § 2255 motion on February 1, 2021, (the “Motion”). Dkt. Nos. 24-25.

         WHEREAS, Mr. Starkes filed a motion to redact and file under seal unredacted versions

of his Memorandum of Law and Exhibits C and D to the Declaration of Leila Ledain in support

of the Motion (Dkt. No. 24). Dkt. No. 23.

         WHEREAS, the Motion should not be summarily dismissed as being without merit. It is

hereby

         ORDERED that, by April 5, 2021, the U.S. Attorney’s Office shall file an answer or

other pleadings in response to the Motion. By May 5, 2021, Mr. Starkes shall file any response.

Absent further order, the Motion will be considered fully submitted as of that date. It is further

         ORDERED that, Mr. Starkes’s motion to seal is GRANTED. The unredacted version of

Mr. Starkes’s Memorandum of Law and Exhibits C and D to the Declaration of Leila Ledain at

Docket No. 24 will remain sealed and only the parties and individuals identified in the attached

Appendix will have access. Although “[t]he common law right of public access to judicial

documents is firmly rooted in our nation’s history,” this right is not absolute, and courts “must

balance competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also
          Case 1:20-cv-00265-LGS Document 27 Filed 02/02/21 Page 2 of 3


Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced document in

redacted form is necessary to prevent the unauthorized dissemination of confidential health

information.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 23

Dated: February 2, 2021
       New York, New York




                                                    2
      Case 1:20-cv-00265-LGS Document 27 Filed 02/02/21 Page 3 of 3
                                                                                           3


                                        Appendix

Pursuant to Your Honor’s Individual Rule I.D.3, this appendix identifies all parties and
attorneys of record who should have access to the sealed documents.

AUSA Alexandra Rothman
